Citation Nr: 0911071	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO. 07-27 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for right-side disc displacement with reduction 
and myospasm of the masticatory muscles (claimed as TMJ) from 
March 24, 2008 to present, and an initial compensable 
disability rating from June 10, 2006 to March 23, 2008.

2. Entitlement to an initial disability in excess of 30 
percent for irritable bowel syndrome (IBS) with esophagitis 
and gastritis (also claimed as gastroesophageal reflux 
disease (GERD) and hiatal hernia).


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel





INTRODUCTION

The Veteran had active duty from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). By way of 
correspondence dated in February 2008, the Veteran withdrew 
his appeal of the denial of an increased rating for 
depression; therefore, this issue is no longer considered to 
be in appellate status. 


FINDINGS OF FACT

1. For the period from March 24, 2008 to present, the 
Veteran's right-side disc displacement with reduction and 
myospasm of the masticatory muscles (claimed as TMJ) is 
manifested by inter-incisor range to 45 mm with pain 
beginning at 40 mm, lateral excursion to 3 mm on the right 
and to 5 mm on the left. Crepitus was noted on range of 
motion of the jaw on the right.

2. For the period from June 10, 2006 to March 23, 2008, the 
Veteran's right-side disc displacement with reduction and 
myospasm of the masticatory muscles (claimed as TMJ) was 
manifested by inter-incisal range to 53 mm and lateral 
excursion limited to, at most, 11 degrees, with popping on 
the right-side with discomfort on normal opening and muscle 
tenderness, but no functional loss and no evidence of pain on 
palpation of left and right temporomandibular joints.

3. The Veteran's irritable bowel syndrome with esophagitis 
and gastritis (also claimed as GERD and hiatal hernia) is 
manifested by significant abdominal distress with diarrhea, 
constipation, cramping, nausea, bloating, and a hiatal 
hernia, with no evidence of peritoneum adhesions, bowel 
obstruction, hemorrhages or ulcerations due to gastritis, 
duodenal or gastrojejunal ulcers, anemia, malnutrition, or 
significant impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent from March 24, 2008 to present for right-side disc 
displacement with reduction and myospasm of the masticatory 
muscles (claimed as TMJ) have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §, 4.71(a), Diagnostic 
Code 9905 (2008).

2. The criteria for an initial compensable disability rating 
from June 10, 2006 to March 23, 2008 for right-side disc 
displacement with reduction and myospasm of the masticatory 
muscles (claimed as TMJ), was not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §, 4.71(a), Diagnostic Code 9905 
(2008).

3. The criteria for a disability rating in excess of 30 
percent for IBS with esophagitis and gastritis (also claimed 
as GERD and hiatal hernia) have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, and Diagnostic 
Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
disability rating assigned following the grants of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). No additional 
discussion of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and multiple VA examination reports. 
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence [he] 
should submit to substantiate [his] claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disc Displacement with Reduction and Myospasm of the 
Masticatory Muscles

The Veteran argues that his disorder is more severe than as 
currently evaluated for the periods in question. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The relevant evidence of record includes an April 2006 VA 
fee-basis examination report which shows that the Veteran 
reported a history of jaw pain and popping, headache, neck 
ache, and backache for two years. Inter-incisal range of 
motion was from 0 to 53 mm; left lateral excursion was to 11 
mm; and right lateral excursion was to 12 mm. The right-side 
was noted to pop with discomfort on normal opening. There was 
bilateral muscle tenderness of masticatory and accessory 
masticatory muscles. There was no bone loss, no functional 
loss, and no evidence of pain on palpation of left and right 
temporomandibular joints. The diagnosis was right-side disc 
displacement with reduction and myospasm of the masticatory 
muscles.

A March 24, 2008 VA dental examination report shows that the 
Veteran reported complaints of pain in the right jaw since 
2004. He complained that the right-side of his jaw tended to 
stay mildly edematous and noted that he clenched his teeth at 
night. He also complained of headaches and pain in his right 
ear. He said that his jaw had locked on occasion and he 
complained of popping and snapping. He noted discomfort in 
the right jaw with chewing.



On physical examination, the Veteran's right-side of his face 
was normal in appearance with no swelling, redness, or 
inflammation. The inter-incisor range of motion was to 45 mm 
with pain beginning at 40 mm. Lateral excursion was 3 mm on 
the right and 5 mm on the left. Crepitus was noted on range 
of motion of the jaw on the right. The examiner noted that 
March 2008 x-ray images of the right temporomandibular joint 
were normal. The diagnosis was right temporomandibular joint 
dysfunction.

The Veteran also has symptoms such as neck pain and pain in 
the throat with referral of pain being felt in the ear, but 
the June 2008 VA opinion shows that these symptoms are 
manifestations of the Veteran's service-connected "Eagle 
Syndrome." The Veteran cannot be compensated twice for the 
same symptoms. Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14; compare Esteban v. Brown, 6 Vet. App. 259 
(1994) (Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.). Thus, these 
symptoms will not be considered when rating the veteran's 
service-connected right-side disc displacement with reduction 
and myospasm of the masticatory muscles.

The Veteran's service-connected disability has been rated by 
the RO under the provisions of Diagnostic Code 9905. 
Diagnostic Code 9905 provides for limited motion of 
temporomandibular articulation. Specifically, it dictates 
that inter-incisal range of 31-40 mm warrants a 10 percent 
rating and range of lateral excursion of 0-4 mm rates a 10 
percent rating and inter-incisal range of 21-30 mm warrants a 
20 percent disability rating. This Code does not provide for 
a rating for inter-incisal range above 40 mm or range of 
lateral excursion above 4 mm. 38 C.F.R. § 4.71a, Diagnostic 
Code 9905. 



For the time period from June 2006 to March 23, 2008, the 
Veteran's disability was manifested by inter-incisal range to 
53 mm, left lateral excursion to 11 mm, and right lateral 
excursion to 12 mm, with popping on the right-side with 
discomfort on normal opening and muscle tenderness, but no 
functional loss and no evidence of pain on palpation of left 
and right temporomandibular joints.

For the time period from March 24, 2008 to present, the 
Veteran's disability has been manifested by inter-incisor 
range to 45 mm with pain beginning at 40 mm, lateral 
excursion to 3 mm on the right and 5 mm on the left. Crepitus 
was noted on range of motion of the jaw on the right.

The Board finds that as the Veteran's inter-incisal range was 
not limited to between 31 to 40 mm and his lateral excursion 
was not limited to 4 mm or less for the time period from June 
2006 to March 23, 2008, the Veteran's disability did not 
warrant a compensable disability rating for this time period.

The Board finds that for the time period from March 24, 2008 
to present, the Veteran's lateral excursion was limited to 3 
mm on the right-hand side and the Veteran's inter-incisal 
range was limited by pain to 40 degrees, warranting a 10 
percent disability rating; however, as the Veteran's inter-
incisal range was limited to 40 degrees by pain, there is no 
evidence of inter-incisal range of 21-30 mm to warrant a 20 
percent disability rating for this time period.

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra. However, higher 
compensation is not warranted under these provisions as the 
ranges of motion as documented in both examination reports 
take into account pain on motion.

Irritable Bowel Syndrome with Esophagitis and Gastritis

An April 2006 VA examination report shows that the Veteran 
complained of nausea and bloating, abdominal pain, 
constipation, diarrhea, difficulty swallowing, blood in the 
stool, and reflux. On examination, the Veteran's bowel sounds 
were normal. The examiner stated that for the Veteran's 
claimed condition of irritable bowel syndrome (IBS), there 
was no pathology to render a diagnosis. He also noted that 
the Veteran's IBS did not result in significant anemia or 
malnutrition.

VA treatment records revealed several instances of 
gastrointestinal complaints. A December 2006 private medical 
record shows a diagnosis of a hiatal hernia, with normal 
duodenal bulb, normal duodenum, and normal colonoscopy 
results.

A March 2008 VA examination report shows that the Veteran 
complained of reflux and nausea without vomiting. He denied 
dysphagia or hematemesis. The examiner noted that in November 
2007, the Veteran reported that his symptoms were well 
controlled with medication. He also noted that an August 2006 
upper gastrointestinal series revealed a small hiatal hernia. 
The Veteran also complained of constipation, severe abdominal 
cramping, and bloating. On examination, the Veteran had 
slightly hyperactive bowel sounds present with no evidence of 
bloating, but generalized abdominal tenderness.

An August 2008 VA emergency room treatment note shows that 
the Veteran complained of epigastric pain and "burping." 
The diagnosis was abdominal pain, probably secondary to 
gastritis with history of hiatal hernia and anxiety and GERD 
and IBS. The examiner noted that he ruled out small bowel 
obstruction, pancreatitis, and anemia.

In summary, the Veteran has significant abdominal distress 
with diarrhea, constipation, cramping, nausea, bloating, and 
a hiatal hernia, with no evidence of anemia, malnutrition, 
peritoneum adhesions, bowel obstruction, hemorrhages or 
ulcerations due to gastritis, duodenal or gastrojejunal 
ulcer, or significant impairment of health.

The Veteran's gastrointestinal disability has been rated 
under the provisions of Diagnostic Code 7319 which dictates 
that severe diarrhea or severe alternating diarrhea and 
constipation with more or less constant abdominal distress 
warrants a 30 percent rating. This is the highest disability 
rating available under this Diagnostic Code. 38 C.F.R. 
§ 4.114, Diagnostic Code 7319. 

The regulations also provide that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other. A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The Board has considered whether a higher disability rating 
would be warranted under a different Diagnostic Code 
applicable to gastrointestinal disabilities. However, a 
higher disability rating is not warranted under Diagnostic 
Code 7301 because there is no evidence of an adhesion of the 
peritoneum resulting in definite partial obstruction shown on 
x-ray; or under Diagnostic Code 7305 or 7306 as there is no 
evidence of duodenal or gastrojejunal ulcers resulting in 
anemia and weight loss; or under Diagnostic Code 7307 as 
there is no evidence of gastritis with severe hemorrhages or 
large ulcerated areas; or under Diagnostic Code 7308 as there 
is no evidence of post-gastrectomy syndrome with weight loss, 
malnutrition and anemia; or under Diagnostic code 7323 as 
there is no evidence of ulcerative colitis with marked 
malnutrition and anemia. 

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


	(CONTINUED ON NEXT PAGE)







ORDER

An initial disability rating in excess of 10 percent for 
right-side disc displacement with reduction and myospasm of 
the masticatory muscles (claimed as TMJ) from March 24, 2008 
to present, and an initial compensable disability rating from 
June 10, 2006 to March 23, 2008 are denied.

An initial disability in excess of 30 percent for irritable 
bowel syndrome with esophagitis and gastritis (also claimed 
as gastroesophageal reflux disease (GERD) and hiatal hernia) 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


